NEWS Charter Reports First Quarter 2009 Financial and Operating Results Charter operations remain solid; financial restructuring underway to reduce debt St. Louis, Missouri – May 7, 2009 – Charter Communications, Inc. (Pink OTC: CHTRQ) (along with its subsidiaries, the “Company” or “Charter”) today reported financial and operating results for the three months ended March 31, 2009. Key year-over-year highlights: · First quarter pro forma1revenues of $1.661 billion grew 6.5% on a pro forma basis and revenues grew 6.3%on an actualbasis; primarily driven by increases in telephone and high-speed Internet (HSI) revenues. · First quarteradjusted EBITDA2 of $616 million grew 13.2% on a pro forma basis and 13.0% on an actual basis. · First quarter adjusted EBITDA margin of 37.1% increased more than 200 basis points on a pro forma and actual basis. · Total average monthly revenue per basic video customer (ARPU) for the quarter increased 9.9% year-over-year to $110.32, driven by increased sales of The Charter BundleTM and advanced services growth. · Revenue generating units (RGUs) increased 149,600 during the first quarter, driven by increased telephone and HSI customers. RGUs increased 4.1% compared to March 31, 2008. · Commercial revenues increased 16.3% year over year on a pro forma and actual basis, accounting for approximately 15% of total first quarter revenue growth, primarily driven by the Charter Business Bundle. 1 Pro forma results are described below in the “Use of Non-GAAP Financial Metrics” section and are provided in the addendum of this news release. 2 Adjusted EBITDA is defined in the “Use of Non-GAAP Financial Metrics” section and is reconciled to net cash flows from operating activities in the addendum of this news release. 1 “Our results for the first quarter confirm that Charter’s operations remain strong,” said Neil Smit, President and Chief Executive Officer.“We are pleased to report solid growth in both revenue and adjusted EBITDA.Our organization is nimble, and we’ve adjusted to market conditions, achieving efficiencies while remaining committed to investing in new products and improving service that deliver value to our customers.” Mr. Smit continued, “I am also pleased with the progress we have made in our financial restructuring and commend our employees for continuing to provide our customers with superior service and value throughout this process.We have been working diligently to complete our financial restructuring expeditiously, and look forward to emerging as a stronger company.” Key Operating Results All of the following customer growth and ARPU statistics are presented on a pro forma basis. Charter added 149,600 RGUs during the first quarter of 2009. Approximately 54% of Charter’s customers subscribe to a bundle, up from 49% in the first quarter of 2008. Charter’s pro forma ARPU for the first quarter of 2009 was $110.32, an increase of 9.9% compared to first quarter 2008, primarily as a result of higher bundled penetration and digital video recorder and high-definition customer growth, as well as an increase in video on demand usage. First quarter 2009 RGU changes (on a pro forma basis) consisted of the following: · Digital video customers increased by approximately 25,600 and basic video customers decreased by 22,200 during the first quarter. Video ARPU was $60.61 for the first quarter of 2009, up 5.3% year-over-year. Customers leasing high-definition or digital video recorder set tops has increased more than 30% year over year, and on demand orders during the first quarter of 2009 increased nearly 40% compared to the year ago quarter, driving increased video ARPU and customer satisfaction. · First quarter 2009 net gains of HSI customers were approximately 71,900.HSI ARPU of $41.26 increased approximately 2.5% compared to both the year ago and prior quarter, driven by customer upgrades to higher levels of service. · First quarter 2009 net gains of telephone customers were approximately 74,300. Telephone penetration is now 13.5% of approximately 10.6 million telephone homes passed as of March 31, 2009. 2 As of March 31, 2009, Charter served approximately 5,433,200 customers and the
